Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 5/18/2021.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 17, 20-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 3,933,606 IDS) in view of Kratochvil et al. (US 2016/0289092) and Herbst et al. (US 4,872,959 in IDS).
Regarding claim 15, Harms teaches a method of removing cation(s) from water containing cation(s) such as arsenic or chromium comprising: preparing an iron precipitate-containing sludge by electrochemical water treatment, wherein the water is led through an electrochemical water treatment unit (11), wherein electricity dissolves iron from an anode to the water thereby forming an iron precipitate-containing sludge to which cations to be removed are adsorbed/co-precipitated, enhancing adsorption and co-precipitation (16) by providing a very high density sludge (result of operating the floc tank as taught in Harms) thereby adsorbing cations contained in the water, and separating solids (18) from the obtained sludge thereby producing treated water having 
However, the term overflow is used in many different ways in the art as basic overflow means the excess or surplus of the sludge that would leave the tank whereas in other examples, the overflow is the top layer of fluid that would contain the lighter solids in the sludge tank.  As such, one could argue that the iron precipitate has a high density and would not be included in the overflow in Harms.  Kratochvil teaches that in a precipitation and adsorption reactor, recycling downstream sludge that contains iron precipitate would be beneficial in reducing contaminant levels, such as selenium levels, in the new fluid being treated ([0074]).  Thus, it would have been obvious to ensure that the recycle stream in Harms would include iron precipitate thereby increasing the iron precipitate concentration in the adsorption and co-precipitation unit in order to reduce the levels of contaminants, such as selenium/chromium, in the fluid being treated.
Harms teaches that the process is used to treat metals that would include arsenic, chromium, or other metals.  Harms fails to specifically teach the process is used to remove selenium.  Herbst teaches a similar process having an electrochemical water treatment step, an adsorption and co-precipitation step, a solid-liquid separation 
Harms does not detail that the enhanced sludge formed from the electrochemical unit and the enhancing step has a concentration of 50-400 g/L.  Kratochvil [0125] teaches that the iron concentration can go to 50 g/L, which overlaps or touches the claimed range.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  In this case, the concentration of the sludge is controlled by the amount of contaminants in the raw water, the amount of electro-coagulant added (amount of iron dissolved from the anode),  amount of sludge recycled in order to make 
Regarding claim 17, Harms teaches an iron anode that dissolves as current is provided.
Regarding claims 20 and 28, see claim 15 above for optimizing the concentration of the sludge. 
Regarding claims 21-22, Harms teaches that sludge separated in the process is recycled to before the separating step and mixed with fresh iron precipitate (31 Fig. 3).
Regarding claim 23, Harms teaches that the solid liquid separation is performed by a clarifier (Fig. 3).  


Claims 18-19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 3,933,606 IDS) in view of Kratochvil et al. (US 2016/0289092) and Herbst et al. (US 4,872,959 in IDS)  as applied to claim 15 above, and further in view of Gharibi et al. (US 2014/0246375).
Regarding claim 18, Harms does not teach the current density or charge loading as claimed.  Gharibi teaches that raising the current density in an iron anode results in a larger consumption of said iron anode thereby providing a higher concentration of iron ions ([0019]).   Therefore, Gharibi recognizes that current density is a result effective variable as it modifies the consumption and concentration of the iron anode and iron ions.  Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.).  Thus, it would have been obvious to modify the current density to a desired level in order to optimize the iron anode consumption and iron ion concentration ion.  
Regarding claims 19 and 27, it is submitted that the iron precipitate formed in the electrochemical water treatment unit is dependent on the current density/iron ion concentration as discussed in claim 18 above.  Thus, it would have been obvious to .  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 3,933,606 IDS) in view of Kratochvil et al. (US 2016/0289092) and Herbst et al. (US 4,872,959 in IDS) as applied to claim 15 above, and further in view of Larsen et al. (US 2014/0217015).
Regarding claim 24, Harms teaches that the separator can be a settling tank.  Clarifiers are known settling units and some clarifiers are arranged such that the fluid being treated is passed through a bed of solids/sludge.  It is not inherent that the settling tank in Harms is such a clarifier and it could be argued that the broad disclosure of Harms does not lead one to immediately recognize such a species of clarifier as part of the broad genus taught in Harms.  Larsen teaches that in providing a physical settling unit, clarifiers such as circular clarifiers or upflow sludge blanket clarifiers are used in order to aid in physically separating solids from liquids ([0043]).  It would have been obvious to look to the art for specific examples of exemplary clarifiers for separating solids from liquids as one skilled in the art would look to such clarifiers as potential settling units.  Thus, it would have been obvious to one skilled in the art to provide an upflow sludge blanket clarifier as they specific setting unit in Harms as it allows for the fluid to be treated to flow through a bed of sludge in order to aid in separating solids from liquids.  

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant argues that Harms in view of Kratochvil fails to teach the 50-400 g/L limitation.  Kratochvil [0125] teaches that the minimum total iron concentration is 100 mg/L and even up to 50g/L, which overlaps or touches the claimed range.  When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp,. 
Applicant alleges unexpected results due to the iron precipitate at high levels. Examiner respectfully disagrees. First, Kratochvil explicitly considers that recycling the iron precipitate back to the precipitation unit to mix with the formed precipitate to be effective in further removing selenium ([0074]). The only thing Kratochvil is silent about is the amount of iron precipitate present in the precipitation unit. However, Kratochvil is clear that merely optimizing the amount of iron present, which would include iron precipitate, to a sufficient amount allows for better removal of selenium from the fluid being treated ([0125]-[0126]). As such, increasing the amount of iron present to an optimal amount would have been obvious to one skilled in the art. Next, Applicant’s specification only mention that the recycling of the sludge is an improvement over conventional methods but provides no data to compare said methods. Additionally, it is unclear the source of the evidentiary support provided in the remarks and the evidentiary support is only directed towards sludge alone and not the claimed invention of the amount of sludge in the electrochemical treatment unit where adsorption/co-precipitation occurs. Lastly, as Kratochvil already recognizes that the amount of iron present is directly related to the efficiency of selenium removal, the increase of selenium removal due to larger amount of iron being present is wholly expected to one skilled in the art and cannot be considered unexpected results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777